Citation Nr: 1810705	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  17-15 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an earlier effective date prior to September 29, 2015 for the grant of an increased rating of 70 percent for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	American Legion


ATTORNEY FOR THE BOARD

E. Kunju, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1944 to February 1946. This case comes to the Board of Veterans' Appeals (Board) on appeal from a November 2015 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, FL.

The Veteran requested in a January 2018 correspondence that his case be advanced on the docket due to his advanced age of 91. The undersigned VLJ has granted the Veteran's motion and is advancing the appeal on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

This case consists of documents in the Veterans Benefits Management System (VBMS) and in Legacy Content Manager (LCM). Documents in LCM are duplicative of those in VBMS or are irrelevant to the issues on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

Prior to September 29, 2015, it was not factually ascertainable that the Veteran's service-connected bilateral hearing loss disability warranted a rating in excess of 70 percent.


CONCLUSION OF LAW

The criteria for an effective date earlier than September 29, 2015, for the grant of an increased rating of 70 percent for bilateral hearing loss is not met. 38 U.S.C. 
§§ 5101(a), 5103, 5103A, 5107, 5110 (2012); 38 C.F.R. §§ 3.1(p), 3.102, 3.151, 3.155, 3.159, 3.400 (2017).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Earlier Effective Dates

Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C. § 5110(a) (2012); 38 C.F.R. § 3.400 (2017). The date of entitlement is not defined in the current statute or regulation. However, it is the date when the claimant met the requirements for the benefits sought, which is determined on a facts found basis. 38 U.S.C. § 5110(a); McGrath v. Gober, 14 Vet. App. 28, 35 (2000). An effective date generally can be no earlier than the facts found. DeLisio v. Shinseki, 25 Vet. App. 45 (2011). These facts found include the date the disability first manifested and the date entitlement to benefits was authorized by law and regulation. See generally 38 C.F.R. § 3.400. For instance, if a claimant filed a claim for benefits for a disability before he actually had the disability, the effective date for benefits can be no earlier than the date the disability first manifested. Ellington v. Peake, 541 F.3d 1364, 1369-70 (Fed. Cir. 2008). 

With regard to the date of claim, prior to March 24, 2015, a claim is defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit. 38 C.F.R. § 3.1 (p). Any communication or action that (1) indicates an intent to apply for one or more VA benefits and (2) identifies the benefit sought may be considered an informal claim. 38 C.F.R. § 3.155(a). When determining the effective date of an award of compensation benefits, VA must review all the communications in the file, after the last final disallowance of the claim that could be interpreted to be a formal or informal claim for benefits. Servello v. Derwinski, 3 Vet. App. 196, 198 (1992). 

VA must look to all communications from a Veteran which may be interpreted as applications or claims - formal and informal - for benefits. VA has a duty to fully and sympathetically develop the Veteran's claim to its optimum, which includes determining all potential claims raised by the evidence and applying all relevant laws and regulations. Harris v. Shinseki, 704 F.3d 946, 948-49 (Fed. Cir. 2013); Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004); Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

An exception to the general rule applies where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of the claim for increased compensation. 38 U.S.C.A. § 5110 (b)(2); 38 C.F.R. § 3.400 (o)(2); Gaston v. Shinseki, 605 F.3d 979, 983   (Fed. Cir. 2010) ("It is clear from the plain language of [section] 5110(b)(2) that it only permits an earlier effective date for increased disability compensation if that disability increased during the one-year period before the filing of the claim."); Hazan v. Gober, 10 Vet. App. 511, 519   (1997) (stating that an "increase" for this purpose is one to the next disability level); VAOPGCPREC 12-98 (Sept. 23, 1998). Under these circumstances, the effective date of the award is the earliest date at which it was ascertainable that an increase occurred. 38 U.S.C.A. § 5110 (b)(2); 38 C.F.R. § 3.400 (o)(2); Harper v. Brown, 10 Vet. App. 125, 126   (1997). The question of when an increase in disability is factually ascertainable is based on the evidence in the veteran's claims folder. Quarles v. Derwinski, 3 Vet. App. 129, 135   (1992).

In a November 2015 rating decision, the RO granted the Veteran an increased rating for bilateral hearing loss to 70 percent, effective September 29, 2015, citing this date as the date a new claim for increased benefits was received. Following the November 2015 rating decision, the Veteran filed a Notice of Disagreement (NOD) on April 2016, wherein the Veteran indicated that he wished to appeal the effective date assigned for the bilateral hearing loss rating. 

The Board has carefully considered the evidence and finds that there is no document of record that was received or dated earlier than September 29, 2015, that could be construed as a claim for an increased rating for bilateral hearing loss. The Veteran was therefore afforded the earliest possible effective date for the 70 percent rating. The only exception to this effective date would be in an instance where it was factually ascertainable that an increase in disability had occurred within the year prior to the date of receipt of the claim. 
The Board notes that VA treatment records from a year prior to his claim have been associated with the record. Although the VA treatment records show complaints of hearing loss, there is no probative evidence of an increase in severity of the Veteran's hearing loss in these records. The Veteran is competent to report that he has difficulty hearing because this requires only personal knowledge as it comes through his senses. Layno v. Brown, 6 Vet. App. 465   (1994). However, he is not competent to identify specific levels of his service-connected hearing loss disability according to the appropriate diagnostic code and relevant rating criteria. The Board also notes that in a January 2015 VA treatment record, the Veteran received a hearing evaluation. The report of the audiogram contains speech discrimination percentages. However, it is unclear if the appropriate test (Maryland CNC) was utilized to obtain these results.  Thus, the examination is inadequate for rating purposes. See 38 C.F.R. § 4.85 (2017).   

The evidence first shows that it was factually ascertainable that an increase in his bilateral hearing loss disability occurred in November 2015. The VA examination in November 2015 produced findings which were the basis of the 70 percent rating assigned. 

As noted earlier, for claims of entitlement to an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within 1 year from such date; otherwise, the effective date is the date of receipt of claim. Accordingly, the preponderance of the evidence is against the Veteran's claim for an effective date earlier than September 29, 2015, for the 70 percent rating for his service-connected bilateral hearing loss disability, and the claim must be denied.






ORDER

Entitlement to an effective date prior to September 29, 2015 for the grant of an increased rating of 70 percent for bilateral hearing loss is denied. 


____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


